Exhibit 99.1 Contacts: Arbor Realty Trust, Inc. Paul Elenio, Chief Financial Officer 516-506-4422 pelenio@arbor.com Investors: Stephanie Carrington The Ruth Group 646-536-7017 scarrington@theruthgroup.com Media: Bonnie Habyan, EVP of Marketing 516-506-4615 bhabyan@arbor.com Arbor Realty Trust Reports First Quarter 2013 Results and Declares Common and Preferred Dividends First Quarter Highlights: - Declares a common dividend of $0.12 per share - Declares a dividend of $0.6875 per share of Series A preferred stock - FFO of $8.3 million, or $0.24 per diluted common share1 - Net income attributable to common stockholders of $6.6 million, or $0.19 per diluted common share - Raised $88.8 million of capital issuing 11.6 million common shares in two offerings - Raised $37.3 million of capital in a preferred stock offering - Closed a $260.0 million collateralized loan obligation - Improved funding sources by closing a $50.0 million warehouse facility and increased the capacity of two financing facilities by a total of $30.0 million - Originated 10 new loans totaling $98.9 million - Purchased four residential mortgage-backed securities totaling $41.8 million - Adjusted book value per common share of $9.68, GAAP book value per common share of $7.531 - Generated a gain of $3.8 million from the retirement of CDO debt - Recorded $2.5 million in loan loss reserves Uniondale, NY, May 3, 2013 Arbor Realty Trust, Inc. (NYSE: ABR), a real estate investment trust focused on the business of investing in real estate related bridge and mezzanine loans, preferred and direct equity investments, mortgage-related securities and other real estate related assets, today announced financial results for the first quarter ended March 31, 2013. Arbor Realty Trust Reports First Quarter 2013 Results and Declares Common and Preferred Dividends May 3, 2013
